Citation Nr: 0300067	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back 
disability, to include degenerative arthritis of the 
lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to 
February 1956 with an unverified period of inactive 
reserve service which ended in 1960.

This case came to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The veteran testified at a 
hearing before a Hearing Officer at the RO in August 2001. 


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss and tinnitus are 
not shown to be related to active duty.

2.  The veteran's current back disability is not related 
to any disease or injury during active military service.


CONCLUSIONS OF LAW

1.  The veteran's current bilateral hearing loss and 
tinnitus were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The veteran's back disability, including degenerative 
arthritis of the lumbar spine, was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002).  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified 
in this statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the statement of the case (SOC) and the 
supplemental statement of the case (SSOC), provided to 
both the veteran and his representative, specifically 
satisfy the requirement at § 5103 of the new statute.  
They clearly notify the veteran and his representative of 
the evidence necessary to substantiate his claim.

Additionally the Board finds that the duties to assist 
provided under the new statute at Section 5103(a) and 
implementing regulations, see 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), have also been fulfilled and that all 
evidence and records identified by the veteran as 
plausibly relevant to his pending claims has been 
collected for review.  VA has accorded the veteran a 
personal hearing, VA examinations and medical opinions in 
relation to his claims.

II.  Generally applicable laws and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  Where 
a veteran served 90 days or more during a period of war or 
after December 31, 1946, and arthritis or sensorineural 
hearing loss become manifest to a degree of l0 percent 
within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West l991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

III.  Service connection for bilateral hearing loss and 
tinnitus.

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.

The service medical records are negative for complaints, 
findings or diagnoses of hearing loss or tinnitus during 
service.  At his April 1952 entrance examination and his 
February 1956 separation examination, the veteran's 
hearing was within normal limits based on whispered voice 
testing.

An October 1996 private audiological examination report 
included a diagnosis of mild to profound bilateral 
sensorineural hearing loss.

May and June 2000 private treatment records of Dr. Bays 
show that the veteran reported that he had been having 
problems with dizziness and hearing loss since 1956 
following discharge from the Air Force.  The veteran 
reported that he was a riveter in the Air Force, did not 
wear hearing protection and was exposed to quite a bit of 
industrial noise.  The veteran indicated that he had worn 
a hearing aid in the left ear for years and have been 
unable to afford one for the right ear.  The impression 
was bilateral neurosensory hearing loss, suspect large 
degree of noise induced hearing loss due to his previous 
history as a riveter.

On VA examination in April 2001, the veteran reported 
occasional tinnitus.  The diagnosis was bilateral moderate 
to profound sensorineural hearing loss.

In August 2001, the veteran testified that he was an 
airplane repairman during service and that he used an air 
hammer and rivet gun.  He indicated that he worked both on 
the flight line and the shop.  He testified that the 
equipment he used was very loud and that he was not given 
any ear protection during service.  He testified that he 
fell during service and suffered a cut on his ear.  He 
indicated that he was temporarily knocked unconscious.  He 
also testified that he had ringing in his ears during 
service.  He testified that he sought treatment for both 
hearing loss and tinnitus beginning in 1956 following 
separation from service.  He indicated that he attempted 
to obtain those records but was informed that the records 
have been destroyed.

On VA examination in December 2001, the examiner indicated 
that the claims file was reviewed prior to and after the 
examination.  The examiner noted that whispered voice 
testing was normal on both the enlistment and separation 
examinations and that the veteran did not report 
difficulties with his ears, hearing or tinnitus at the 
time of separation.  His service as a airframe repairman 
during service was noted.  The private medical reports of 
record were also noted.  The veteran reported the onset of 
hearing loss while on active duty and that the severity of 
his hearing loss was the same currently as it was when he 
first sought help for it shortly after service.  He 
reported exposure to noise during service, including the 
noise from the use of rivet guns.  He denied any 
occupational or recreational noise exposure prior to or 
after military service.  The veteran indicated that he 
noticed decreased hearing and tinnitus for a short period 
of time after completing a tour of duty, which disappeared 
after being away from noise.  He reported intermittent 
ringing head noise that had been present for years.  The 
examiner indicated that the veteran's medications included 
naproxen (since 1985) and cyclobenzaprine, where both 
drugs known to have the side effect of tinnitus.  The 
examiner indicated that the veteran had progressive 
hearing loss since 1996, the earliest private sector test 
available.  The examiner indicated that the record 
supported that the veteran trained in airframe repair, 
known to include hazardous noise from a variety of 
sources.  It was indicated that the veteran had provided a 
classic description of temporary threshold shift and 
tinnitus secondary to duties in airframe repair.  It was 
noted that hearing was within normal limits at the time of 
separation and that the veteran did not report ear 
problems or hearing loss as a complaint, contradicting his 
assertion that his hearing loss was of unchanged severity 
since leaving service.  The examiner concluded that it was 
less likely than not that the veteran's current bilateral 
hearing loss and tinnitus were related to military 
service.

After a full review of the record, the Board concludes 
that the preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss 
and tinnitus.  The service medical records do not show 
evidence of the contended disorders.  The veteran has 
asserted that both hearing loss and tinnitus had their 
onset in service as a result of noise exposure.  He has 
contended that he sought medical treatment for those 
disorders shortly after discharge, but no records of such 
treatment are available.  The first evidence of hearing 
loss and tinnitus are shown in private records dated in 
1996.

The December 2001 opinion of a VA physician was based on a 
review of the veteran's complete claims file, including 
the service medical records.  The examiner concluded that 
bilateral hearing loss and tinnitus was not related to 
noise exposure in service.  This statement is highly 
probative because it is based on a complete review of the 
record.

The June 2000 statement of Dr. Bays indicates that the 
veteran reported a history of hearing loss and dizziness 
since 1956 and Dr. Bays concluded that hearing loss was 
due to noise exposure in service.  There is no indication 
that Dr. Bays reviewed the veteran's claim file in 
preparing this opinion.  The Board emphasizes that a 
medial opinion based on an inaccurate factual premise has 
no probative value.  See Reonal v. Brown, 5 Vet. App. at 
460-461.  In the instant case, since there is no 
indication that the statement of Dr. Bays are based on 
anything other than the veteran's own account, it has 
little probative value.

The evidence in support of his claim includes the 
veteran's own assertions and testimony that his current 
bilateral hearing loss and tinnitus are the result of 
noise exposure in service.  His statements, however, are 
not probative evidence, a lay person cannot advance 
probative evidence of a medical diagnosis or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

For these reasons, the Board concludes that the evidence 
against the veteran's claims is more probative and of 
greater weight and, based on this evidence, finds that the 
veteran is not entitled to service connection for 
bilateral hearing loss or tinnitus.  The Board has 
considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Service connection for degenerative arthritis of the 
lumbar spine

The veteran asserts that he has a current back disability 
that had its onset during active service.  In August 2001, 
he testified that he injured his back during service when 
a fire hydrant fell on him.  He indicated that several 
days later he was seen by a doctor and the diagnosis was a 
bruise.  He indicated that no x-rays were taken.  He 
testified that he was treated for complaints of back pain 
after service prior to 1997 and that those records were 
not available. 

The service medical records show that the veteran was 
treated for complaints of low back pain in October 1952 
after lifting fireplugs three days earlier.  The diagnosis 
was myositis, slight, subsiding.  A December 1953 entry 
noted back strain and physical therapy.  In August 1955, 
he was seen for recurrence of backaches, which he reported 
had been present for three years.  It was also noted that 
he had back pain following carrying a fire extinguisher 
two years earlier and falling thereafter.  Physical 
examination revealed tenderness over the entire back and 
that reflexes were normal.  An x-ray of the lumbar spine 
showed no evidence of intrinsic bone or joint pathology 
and there was a suggestion of mild lordosis at the level 
of the 5th lumbar vertebra with elevation of the sacrum and 
anterior position of the axis of weight bearing.  The 
paravertebral soft tissues were within normal range.  On 
separation examination in February 1956, the veteran did 
not report any history of a back injury or back pain and 
the clinical evaluation of the spine was reported as 
normal.  

A January 1997 private x-ray report included an impression 
of disc space narrowing and degenerative change at L5-S1 
particularly and to a lesser extent at L4-5.  

On VA examination in April 2001, the veteran reported the 
onset of low back pain after carrying a fireplug into an 
officer's club in October 1952.  He indicated that he was 
assisted by another soldier who fell, shifting most of the 
load to the veteran.  The examiner noted the treatment for 
back pain during service and the findings shown at 
separation.  The veteran reported that he saw a doctor for 
back pain approximately six months after discharge.  The 
final diagnoses were degenerative discopathy, L5-S1 and 
L4-L5; degenerative arthritis, lumbar spine, intermittent 
lumbar radiculitis, left lower extremity; residual 
radiculopathy, right lower extremity; atrophic calf muscle 
and lumbar facet syndrome.  The examiner indicated that 
the veteran's verbal history would suggest strongly that 
the current back condition was related to service acute 
back strain that he described.  However, the examiner 
concluded that the record does not contain evidence that 
clearly establishes a conjunction between the current back 
condition and the acute back strain experienced in 
service.  

A June 2001 private treatment record shows that the 
veteran was seen for complaints of pain in the lumbar 
spine, radiating to his hip.  The assessment was 
degenerative changes of the lumbar spine, most pronounced 
at L5, S1.

After a full review of the record, the Board concludes 
that the preponderance of the evidence is against the 
claim for service connection for a back disability, to 
include degenerative arthritis of the lumbar spine.  The 
service medical records show that the veteran was treated 
for complaints of acute back pain on several occasions.  
At the time of separation in February 1956, however, the 
veteran did not report any back pain and the clinical 
evaluation of the spine was normal.  While he has 
indicated that he was treated within the first year of 
service for back pain, there is no medical evidence of 
such treatment.  Based on this evidence, it appears that 
any back disorder the veteran had in service was acute and 
transitory, and resolved therein without residual 
disability.  The first evidence of a back disability is 
the private x-ray report dated in January 1997.  As such, 
there is no showing that the veteran has a back disability 
at the time of separation from service or that arthritis 
was present within one year following discharge. 

The April 2001 opinion of a VA physician was based on a 
review of the veteran's complete claims file, including 
the service medical records.  The examiner concluded that, 
based on the medical evidence of record, the current back 
disability was not related to the acute back strain in 
service.  This statement is highly probative because it is 
based on a complete review of the record.  The private 
treatment records show the presence of a current back 
disability but did not relate the disability to the 
veteran's service. 

The evidence in support of his claim includes the 
veteran's own assertions and testimony that his current 
bilateral hearing loss and tinnitus are the result of 
noise exposure in service.  Again, his statements, 
however, are not probative evidence, a lay person cannot 
advance probative evidence of a medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

For these reasons, the Board concludes that the 
preponderance of the evidence is against a finding that 
the veteran's current back disorder began in service or 
that degenerative arthritis of the lumbar spine was 
manifested to a compensable degree within one year 
following discharge from active service.  The Board has 
considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss, tinnitus 
and a back disability, to includes degenerative arthritis 
of the lumbar spine, is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

